WALKER, Presiding Justice, for the Court:
This is an appeal from the denial by the Circuit Court of Monroe County, Mississippi to grant the appellant, Raymond C. Davidson, an evidentiary hearing on his motion to vacate his pleas of guilty under two indictments in two separate causes to burglary of an automobile.
This case is controlled by Houston v. State, 461 So.2d 720, 723 (Miss.1984) wherein we stated:
The circuit court may dismiss a petition for writ of habeas corpus summarily, without an evidentiary hearing, if an examination of the petitioner’s papers reveals that the claims are manifestly without merit. Sanders v. State, 440 So.2d 278, 284 (Miss.1983).
Finding no error in the court below, this cause is hereby affirmed.
PATTERSON, C.J., ROY NOBLE LEE, P.J., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.